DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments in the Amendment filed June 9, 2022 (herein “Amendment”), with respect to the rejection(s) of claim(s) 1 and 10, and claims depending therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao et al., US 2017/0287465 A1 and Tjandra et al., "End-to-End Speech Recognition Sequence Training With Reinforcement Learning," in IEEE Access, vol. 7, pp. 79758-79769, 2019, doi: 10.1109/ACCESS.2019.2922617.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-11, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yunhao et al., CN108133705A (with reference to EPO Machine generated English language translation, herein “Yunhao”) further in view of Zhao et al., (US 2017/0287465 A1, herein “Zhao”), further in view of Sato et al., "Statistical Phrase/Accent Command Estimation Algorithm Utilizing Linguistic Information," 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2018, pp. 5569-5573, doi: 10.1109/ICASSP.2018 8462167 (herein “Sato NPL”) further in view of Tjandra et al., "End-to-End Speech Recognition Sequence Training With Reinforcement Learning," in IEEE Access, vol. 7, pp. 79758-79769, 2019, doi: 10.1109/ACCESS.2019.2922617 (herein “Tjandra NPL”).
Regarding claim 1, Yunhao teaches a speech recognition method comprising (Yunhao, bottom of page 1, the invention is a method to train a speech recognition model, which outputs recognized speech in a dual-learning method) 
training a first learning model (Yunhao page 2, 8th paragraph down starting with “Finally, returning to step S1,” with speech synthesis regarded as the “main task”, steps S1 to S8 are for training the speech synthesis model (first learning model), and the data in the next step (step S2) are “symmetrically exchanged”) to obtain first speech data corresponding to first training data (Yunhao page 3, first and fifth paragraphs disclosing aspects of steps S2 and S5, training data are selected from voice data set DA and text data set DB to have training data in the form of voice A, text B, and using the speech synthesis model (first learning model), the text B (symmetrical exchange of training data text B) is converted into speech data A’ (first speech data corresponding to the text B (first training data)));
training a second learning model (Yunhao page 1, last paragraph, and page 2, steps S2-S8, with speech synthesis regarded as the “main task”, steps S1 to S8 train the speech recognition model (second learning model) as a dual task);
changing a parameter of the first learning model based on the obtained error value (Yunhao page 2, steps S6-S8 where the parameters of the speech synthesis model (first learning model) are updated using a REINFORCE algorithm with the “reward” which is based on the reconstruction similarity (difference) between the speech data A’ and the original speech data A);
and iteratively performing the first learning model and the second learning model (Yunhao page 2, steps S1-S8 are repeatedly (iteratively) performed until the speech recognition model and speech synthesis are performed).
While Yunhao teaches that the training of its speech recognition model and speech synthesis models is by a duality learning approach, and generally teaches on page 2 that this approach involves switching from the speech recognition model being the main task to the speech synthesis model being the main task, Yunhao does not provide adequate detail to one of ordinary skill as to the specific data inputs/outputs involved when the training of the speech synthesis model is the main task, beyond generic teachings of “data in the next step is symmetrically exchanged.” Therefore, to supplement these omitted details, Zhao NPL is herein relied upon as follows. That is, Yunhao does not explicitly teach the claimed “to obtain a first speech recognition result corresponding to second training data and to obtain a second speech recognition result corresponding to second speech data, wherein the obtained first speech data output from the first learning model and the second speech data based on an actual speech are input into the second learning model, wherein the obtained second speech recognition result is a baseline and the obtained first speech data and the second speech data have a same word, a same phrase, or a same sentence; obtaining an error value that is a difference value between the obtained first speech recognition result and the obtained second speech recognition result by comparing the obtained first speech recognition result and the obtained second speech recognition result.”
Further, Yunhao does not explicitly teach “wherein the parameter corresponds to one or more of accent, intonation, level of voice, intensity or length.
Still further, while Yunhao does teach using the “REINFORCE” algorithm to update parameters of both the speech recognition and speech synthesis models, Yunhao does not teach the details of the REINFORCE algorithm, and thus Yunhao does not explicitly teach to reduce the error value such that the obtained first speech recognition result becomes close to or coincident with the baseline.
Zhao teaches to obtain a first speech recognition result corresponding to second training data and to obtain a second speech recognition result corresponding to second speech data (Zhao fig. 10, paras. 61-62, an extracted audio signal vectors 1008 (a second speech recognition result) is obtained from speech input 1002 (second speech data), and generated audio signal vectors 1018 are obtained from synthesized speech 1016 (second training data) via the audio signal vector extractor 1006), wherein the obtained first speech data output from the first learning model and the second speech data based on an actual speech are input into the second learning model (Zhao fig. 10, paras. 61-62, the inputs into the audio signal vector extractor 1006 (the second learning model) are the speech input 1002 (actual speech) and the output of a series of blocks 1010, 1012 and 1014 which in concert, produce synthesized speech 1016, and thus correspond to the claimed first learning model), wherein the obtained second speech recognition result is a baseline  and the obtained first speech data and the second speech data have a same word, a same phrase, or a same sentence (Zhao fig. 10, para. 60, the extracted audio signal vector 1008 is the recognition result from the speech training data 1002, and thus is the baseline/standard for how well the synthesized speech was generated, where the training pair includes the speech input 1002 comprising one or more words being spoken and the text input 1004 that includes the text of the word(s) spoken in the speech input (thus same words), where the synthesized speech is comprised of the words in the text input 1004); obtaining an error value that is a difference value between the obtained first speech recognition result and the obtained second speech recognition result by comparing the obtained first speech recognition result and the obtained second speech recognition result (Zhao fig. 10, para. 63, an audio signal vector difference is determined between the extracted audio signal vector 1008 (obtained second speech recognition result) and the generated audio signal vector 1018 (obtained first speech recognition result), by the audio signal vector comparator 1020 (by comparing)).
Sato NPL teaches wherein the parameter corresponds to one or more of accent, intonation, level of voice, intensity or length (Sato NPL Abstract, pages 5570-5571, sections 2.2, 2.3 and 4, in a model for determining features for speech signal processing, a hidden Markov model (HMM), the result from speech recognition (see fig. 4, output of speech recognition stage) is input to an accent data z estimation stage, and accent data z is calculated, then an EM algorithm is iterated 20 times, where section 2.3 teaches that during the EM algorithm, model parameters are updated (changing), where page 5571, left column, teaches that the estimation (EM) algorithm is run with (thus the parameter that is updated corresponding to) a probabilistic term P(s | z) that includes the z data which is about accents).
Tjandra NPL teaches to reduce the error value such that the obtained first speech recognition result becomes close to or coincident with the baseline (Tjandra NPL end of section I, reinforced learning method with a policy gradient is the REINFORCE algorithm, where sections IV-V discloses that REINFORCE optimizes an agent (reduce the error value), where the reward is calculated between the groundtruth (baseline) and sampled transcription (speech recognition result), and is used to optimize the agent so the speech recognition result is as close to the groundtruth (baseline)).
Therefore, taking the teachings of Yunhao and Zhao together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the training data, signal vector extraction and result differences, as detailed in Zhao, at least because doing so would provide a way to generate models that perform better during speech recognition using large amounts of training data from a single speaker with less risk of overtraining (see Zhao para. 30).
Further, taking the teachings of Yunhao and Sato NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the model updating based on z data from speech accent, as disclosed in Sato NPL at least because doing so would more accurately estimate non-linguistic information in a speech signal, where non-linguistic information is useful in speech signal processing to determine a speaker’s intention (see Sato NPL Introduction, page 5569).
Still further, taking the teachings of Yunhao and Tjandra NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao which are disclosed as being optimized according to the REINFORCE algorithm to include the details of the REINFORCE algorithm as disclosed in Tjandra NPL at least because doing so would significantly improve automatic speech model performance (Tjandra NPL Abstract).
Regarding claims 2 and 11, Yunhao teaches wherein the first training data comprises a pair of text data and speech data corresponding to the text data (Yunhao page 3, first paragraph, training data are selected from voice data set DA and text dataset DB where the training data is in the form “voice A text B”, and the remainder of the steps disclosed on page 3 of Yunhao disclose the relationship between A and B as they are processed through the speech synthesizer and speech recognizer, thus A and B being corresponding to each other).
Regarding claims 6 and 15, Yunhao teaches wherein the first training data, the first speech data, and the second speech data are [data – claim 15 only] based on a same text (Yunhao page 2, in step S2 training data selected from voice data set DA and text dataset DB and training data is in the form of “Voice A text B” and where the model obtained by the disclosed method uses one-to-one corresponding standard data in a supervised manner, thus the text data B corresponding to Voice A and used as a basis for both Voice A (second speech data) and the synthesized speech data A’ (first speech data)).
Regarding claims 7 and 16, Yunhao teaches wherein the obtained second speech recognition result are text data (Yunhao page 2, detailing steps S2-S8 when the voice recognition is the main task, and where using the speech recognition model to be trained (learning of the second learning model) includes inputting training data of “voice A text B” and converting the speech data A into text B’ (second speech recognition result) which corresponds to the voice A training data (second speech data)).
While Yunhao discloses the duality learning approach, and that when speech recognition is the “main task” data is symmetrically exchanged as disclosed in steps s1-s8 but for when speech synthesis in the main task, Yunhao does not explicitly teach the first speech recognition result or that it is text data. 
Tjandra NPL teaches the first speech recognition result is text data (Tjandra NPL section II, the ASR model generates a text transcription given speech features input).
Therefore, taking the teachings of Yunhao and Tjandra NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the text output of ASR as disclosed in Tjandra NPL at least because doing so would provide a way to use the models own sample as the input (Tjandra NPL Abstract).
Regarding claim 8, Yunhao teaches further comprising training at least one of the first learning model or the second learning model using supervised learning (Yunhao page 2, middle of the page, the model obtained by the method provided in the present invention can achieve and use a large number of one-to-one corresponding standard data to train the obtained model in a supervised manner (supervised learning)).
Regarding claim 9, Yunhao teaches wherein the changing the parameter of the first learning model comprises changing the parameter of the first learning model using reinforcement learning (Yunhao on page 3 also teaches controlling (changing) parameters of the speech synthesis model (first learning model), and also discloses that a REINFORCE algorithm in the reinforcement learning technique is used in updating the parameters (changing the parameter)).
Regarding claim 10, Yunhao teaches train the first learning model (Yunhao page 2, 8th paragraph down starting with “Finally, returning to step S1,” with speech synthesis regarded as the “main task”, steps S1 to S8 are for training (learning) the speech synthesis model (first learning model), and the data in the next step (step S2) are “symmetrically exchanged”)  to obtain first speech data corresponding to first training data (Yunhao page 3, first and fifth paragraphs disclosing aspects of steps S2 and S5, training data are selected from voice data set DA and text data set DB to have training data in the form of voice A, text B, and using the speech synthesis model (first learning model), the text B (symmetrical exchange of training data text B) is converted into speech data A’ (first speech data corresponding to the text B (first training data))), 
train the second learning model (Yunhao page 1, last paragraph, and page 2, steps S2-S8, with speech synthesis regarded as the “main task”, steps S1 to S8 train (learning) the speech recognition model (second learning model) as a dual task);
change a parameter of the first learning model based on the obtained error value (Yunhao page 2, steps S6-S8 where the parameters of the speech synthesis model (first learning model) are updated using a REINFORCE algorithm with the “reward” which is based on the reconstruction similarity (difference) between the speech data A’ and the original speech data A);
and train the first learning model and the second learning model (Yunhao page 2, steps S1-S8 are repeatedly (iteratively) performed until the speech recognition model and speech synthesis are performed).

Yunhao does not explicitly teach a speech recognition device comprising: a memory configured to store a first learning model and a second learning model; and a processor, wherein the processor is configured to.
Further, while Yunhao teaches that the training of its speech recognition model and speech synthesis models is by a duality learning approach, and generally teaches on page 2 that this approach involves switching from the speech recognition model being the main task to the speech synthesis model being the main task, Yunhao does not provide adequate detail to one of ordinary skill as to the specific data inputs/outputs involved when the training of the speech synthesis model is the main task, beyond generic teachings of “data in the next step is symmetrically exchanged.” Therefore, to supplement these omitted details, Zhao NPL is herein relied upon as follows. That is, Yunhao does not explicitly teach the claimed “to obtain a first speech recognition result corresponding to second training data and to obtain a second speech recognition result corresponding to second speech data, wherein the obtained first speech data output from the first learning model and the second speech data based on an actual speech are input into the second learning model, wherein the obtained second speech recognition result is a baseline and the obtained first speech data and the second speech data have a same word, a same phrase, or a same sentence; obtain an error value that is a difference value between the obtained first speech recognition result and the obtained second speech recognition result by comparing the obtained first speech recognition result and the obtained second speech recognition result.”
Further, Yunhao does not explicitly teach “wherein the parameter corresponds to one or more of accent, intonation, level of voice, intensity or length.
Still further, while Yunhao does teach using the “REINFORCE” algorithm to update parameters of both the speech recognition and speech synthesis models, Yunhao does not teach the details of the REINFORCE algorithm, and thus Yunhao does not explicitly teach to reduce the error value such that the obtained first speech recognition result becomes close to or coincident with the baseline.
Zhao teaches a speech recognition device comprising (Zhao fig. 1, user computing device 102 including a speech recognition system): a memory configured to store a first learning model and a second learning model; and a processor, wherein the processor is configured to (Zhao figs. 1, 13, paras 31, 80,  user computing device as a computing device 1300 with memory and a processing unit).
Zhao further teaches to obtain a first speech recognition result corresponding to second training data and to obtain a second speech recognition result corresponding to second speech data (Zhao fig. 10, paras. 61-62, an extracted audio signal vectors 1008 (a second speech recognition result) is obtained from speech input 1002 (second speech data), and generated audio signal vectors 1018 are obtained from synthesized speech 1016 (second training data) via the audio signal vector extractor 1006), wherein the obtained first speech data output from the first learning model and the second speech data based on an actual speech are input into the second learning model (Zhao fig. 10, paras. 61-62, the inputs into the audio signal vector extractor 1006 (the second learning model) are the speech input 1002 (actual speech) and the output of a series of blocks 1010, 1012 and 1014 which in concert, produce synthesized speech 1016, and thus correspond to the claimed first learning model), wherein the obtained second speech recognition result is a baseline  and the obtained first speech data and the second speech data have a same word, a same phrase, or a same sentence (Zhao fig. 10, para. 60, the extracted audio signal vector 1008 is the recognition result from the speech training data 1002, and thus is the baseline/standard for how well the synthesized speech was generated, where the training pair includes the speech input 1002 comprising one or more words being spoken and the text input 1004 that includes the text of the word(s) spoken in the speech input (thus same words), where the synthesized speech is comprised of the words in the text input 1004); obtaining an error value that is a difference value between the obtained first speech recognition result and the obtained second speech recognition result by comparing the obtained first speech recognition result and the obtained second speech recognition result (Zhao fig. 10, para. 63, an audio signal vector difference is determined between the extracted audio signal vector 1008 (obtained second speech recognition result) and the generated audio signal vector 1018 (obtained first speech recognition result), by the audio signal vector comparator 1020 (by comparing)).
Sato NPL teaches wherein the parameter corresponds to one or more of accent, intonation, level of voice, intensity or length (Sato NPL Abstract, pages 5570-5571, sections 2.2, 2.3 and 4, in a model for determining features for speech signal processing, a hidden markov model (HMM), the result from speech recognition (see fig. 4, output of speech recognition stage) is input to an accent data z estimation stage, and accent data z is calculated, then an EM algorithm is iterated 20 times, where section 2.3 teaches that during the EM algorithm, model parameters are updated (changing), where page 5571, left column, teaches that the estimation (EM) algorithm is run with (thus the parameter that is updated corresponding to) a probabilistic term P(s | z) that includes the z data which is about accents).
Tjandra NPL teaches to reduce the error value such that the obtained first speech recognition result becomes close to or coincident with the baseline (Tjandra NPL end of section I, reinforced learning method with a policy gradient is the REINFORCE algorithm, where sections IV-V discloses that REINFORCE optimizes an agent (reduce the error value), where the reward is calculated between the groundtruth (baseline) and sampled transcription (speech recognition result), and is used to optimize the agent so the speech recognition result is as close to the groundtruth (baseline)).
Therefore, taking the teachings of Yunhao and Zhao together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the training data, signal vector extraction and result differences, as detailed in Zhao, at least because doing so would provide a way to generate models that perform better during speech recognition using large amounts of training data from a single speaker with less risk of overtraining (see Zhao para. 30).
Further, taking the teachings of Yunhao and Sato NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the model updating based on z data from speech accent, as disclosed in Sato NPL at least because doing so would more accurately estimate non-linguistic information in a speech signal, where non-linguistic information is useful in speech signal processing to determine a speaker’s intention (see Sato NPL Introduction, page 5569).
Still further, taking the teachings of Yunhao and Tjandra NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao which are disclosed as being optimized according to the REINFORCE algorithm to include the details of the REINFORCE algorithm as disclosed in Tjandra NPL at least because doing so would significantly improve automatic speech model performance (Tjandra NPL Abstract).
Regarding claim 17, Yunhao teaches train at least one of the first learning model or the second learning model using supervised learning (Yunhao page 2, middle of the page, the model obtained by the method provided in the present invention can achieve and use a large number of one-to-one corresponding standard data to train the obtained model in a supervised manner (supervised learning)).
Yunhao does not explicitly teach wherein the processor is further configured to.
Zhao teaches wherein the processor is further configured to (Zhao col. 80, figs. 1 and 13).
Therefore, taking the teachings of Yunhao and Zhao together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the user computing device, as detailed in Zhao at least because implementing speech recognition and text to speech models in computers is a common practice in the field of speech signal processing with predictable results, and thus would have been combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 18, Yunhao teaches to change the parameter of the first learning model using reinforcement learning (Yunhao on page 3 also teaches controlling parameters of the speech synthesis model (first learning model), and also discloses that a REINFORCE algorithm in the reinforcement learning technique is used in updating the parameters (controlling to change the parameter)).
Yunhao does not explicitly teach wherein the processor is further configured to.
Zhao teaches wherein the processor is further configured to (Zhao col. 80, figs. 1 and 13).
Therefore, taking the teachings of Yunhao and Zhao together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the speech recognition model and speech synthesis model training teachings of Yunhao to include the user computing device, as detailed in Zhao at least because implementing speech recognition and text to speech models in computers is a common practice in the field of speech signal processing with predictable results, and thus would have been combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claims 19 and 21, Yunhao teaches wherein the error value is a numerical value or a vector value (Yunhao pages 2 and 3, the Reward value (error value) used in determining convergence of the REINFORCE reinforced training algorithm is calculated per the equation given in step S7 and thus is a numerical value). 
Regarding claim 20, Yunhao teaches wherein the parameter of the first learning model is a control parameter that changes the first speech data of the first learning model (Yunhao page 3, in step S8, based on the final reward R, the gradient of respective parameters of the speech recognition model and the speech synthesis model is calculated, where using the REINFORCE algorithm, the parameters of the speech synthesis model are updated, accordingly, changing the parameters of the speech synthesis model will change the output of the model, which is the first speech data).
Regarding claim 22, Yunhao teaches wherein the first learning model is a speech synthesis model, and the second learning model is a speech recognition model (Yunhao page 2, in a dual-learning method, a speech synthesis model is trained as a first learning model, and a speech recognition model is trained as a second learning model).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stephens, US 2010/0042410 A1, directed towards training a model for speech synthesis using a speech recognition engine processing speech to provide annotated (labeled) text data for use in training the model for speech synthesis.
Kim et al., US 2020/0394998 A1, directed towards a text to speech synthesis method that uses machine learning to receive input text, and output speech data for the input text.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656